 



Exhibit 10.2
EQUIPMENT LEASE AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into by and between
WWW.ELINKSYSTEMS.COM,LLC, a Texas Based Company (“Lessor”), and CLAIMSNET.COM
__________________, a ___ Delaware Corporation _______________ (“Lessee” and
collectively with Lessor, the “Parties”), as of December 1, 2006.
     1. EQUIPMENT LEASED. Lessor hereby leases to Lessee, and Lessee leases from
Lessor, the property (hereinafter referred to as the “Equipment”), set forth in
Exhibit A, which is attached hereto and made a part hereof. Exhibit A may be
modified from time to time upon the separate written agreement of the Parties.
     2. TERM AND RENT. The term of this Agreement (the “Lease Term”) shall
commence on the date first above written and, subject to any right to terminate
the Agreement herein, shall remain in force for three years from that date;
provided, however, that Lessor may terminate this Agreement at any time by
giving prior notice to Lessee, not less than three (3) days before the date of
such termination. Unless a different pay period is subsequently agreed to by the
Parties, rent in the amount of Four Thousand, Seventy Eight and 39/100 Dollars
($4,078.39) shall be paid by Lessee to Lessor on the first day of each month
during the Lease Term.
     3. TITLE. This Agreement creates a lease only of the Equipment and, except
as otherwise stated in Section 6 below, nothing contained herein or the payment
of rent hereunder shall enable Lessee to acquire any right, title, or other
interest in or to the Equipment other than that of a lessee. Lessee will not
(i) subject the Equipment to any claims, liens or encumbrances, (ii) sell,
sublet or lend the Equipment, or (iii) permit the Equipment to be used by anyone
other than Lessee and its employees and agents.
     4. TAXES AND OTHER CHARGES. Unless subsequently agreed to otherwise by the
Parties:

  (a)   Lessee shall pay and/or be responsible for all sales and use taxes
imposed on the possession, use, or operation of the Equipment during the term of
this Agreement.     (b)   Lessee assumes all responsibility and shall pay the
cost and expense for all licensing, registrations, permits, and such other
certificates as may be required for the lawful operation of the Equipment during
the term of this Agreement.     (c)   Lessee shall observe all safety rules and
other requirements of regulatory bodies having jurisdiction and shall pay all
fines assessed.     (d)   Lessor may pay any tax, licensing, registration, or
permit fee, fine, or other charge, whether levied, assessed, charged, or imposed
against Lessor or the Lessee. If such payment is made by Lessor, Lessee shall
reimburse Lessor. Lessor shall also have the right of offset in the event Lessor
owes any monies to Lessee.

1



--------------------------------------------------------------------------------



 



     5. LOCATION OF EQUIPMENT. The Equipment shall not be delivered to Lessee
during the Lease Term, but shall remain at Lessor’s place of business or other
location as determined by the Lessor.
     6. PURCHASE OPTION. At the end of the Lease Term, as further consideration
for the payment of rent by the Lessee, the Lessee shall have the right, but not
the obligation, to purchase all of the Equipment for the amount of One Dollar
($1.00) (the “Purchase Option”). Lessee shall notify Lessor no later than thirty
(30) days prior to the end of the Lease Term of its intention to exercise the
Purchase Option. If Lessee fails to provide such notice, the Purchase Option
shall expire thirty (30) days prior to the end of the Lease Term.
     7. MAINTENANCE AND REPAIR. Lessee shall purchase and pay all operating
expenses necessary for the operation of the Equipment, and at Lessee’s sole cost
and expense keep the Equipment in good repair, condition, and operating order.
In the event Lessor pays any such costs, Lessor shall invoice Lessee for such
costs for payment. Lessor shall have the right of offset in the event Lessor
owes any monies to Lessee. At the end of the Lease Term, unless Lessee exercises
the Purchase Option, Lessee shall return the Equipment, if necessary, to Lessor
at Lessor’s place of business in operating order and in the same condition and
state of repair as it was on the date of this Agreement, ordinary wear and tear
excepted.
     8. LOSS, DAMAGE AND INSURANCE. As between the Parties, Lessee accepts all
risks of loss and damage to the Equipment (“Loss”) from the shipment of the
Equipment, if applicable, to Lessee until returned to Lessor. Lessee Must notify
Lessor immediately if there is any Loss and Lessor will demand that Lessee
either (a) repair or replace the Equipment or (b) pay Lessor the “Stipulated
Loss Value” which is the sum of (i) all Rent and other amounts due, and
currently owed to Lessor under the Lease, including unpaid taxes, (ii) all
future Rent payments that would accrue over the remaining Lease Term plus
Lessor’s estimated value of the residual interest of all of the Equipment at the
end of the Lease Term, such sum to be discounted to present value at a discount
rate equal to the Federal Reserve Bank Discount Rate in effect at the date of
this Agreement and (iii) any costs and expenses incurred as a result of this
event. For the Lease Term set forth above, Lessee will maintain property
casualty insurance in an amount equal to the replacement value of the Equipment
naming Lessor as loss payee and public liability and third party property damage
insurance naming Lessor as an additional insured. At Lessor’s request, Lessee
will deliver the policies or certificates of insurance to Lessor. If Lessee does
not give Lessor evidence of insurance we may obtain such insurance and charge
Lessee for the cost. The foregoing policies shall provide that it may not be
cancelled or materially altered without at least 30 days’ prior written notice
to Lessor.
     9. DEFAULT. Each of the following is considered a default (“Default”) under
this Agreement: (i) if Lessee fails to perform any of the obligations, terms or
conditions of this Agreement including payment of rent when due, (ii) if Lessee
becomes insolvent or enters into (or has entered against Lessee) bankruptcy,
receivership, reorganization, dissolution, liquidation or other similar
proceeding, (iii) if Lessee makes an attempt to sell or convert the Equipment,
(iv) or the Equipment be encumbered in any way. In the event of a Default,
Lessor shall have the right to exercise the following nonexclusive remedies:

2



--------------------------------------------------------------------------------



 



  (a)   To require Lessee to pay to Lessor a sum equal to (i) the Stipulated
Loss Value calculated above plus; (ii) any costs and expenses (including
breakage fees) incurred as a result of the Default;     (b)   To receive payment
by Lessee in the amount of $4078.39. + all appropriate sales, city, county,
federal, and any other taxes , due at the beginning of the month.     (c)   To
Cancel or terminate this Agreement;     (d)   To retake and retain, if
necessary, the Equipment without demand or legal process free of all rights of
the Lessee; and     (e)   Pursue all rights and remedies available to Lessor at
law or in equity.

     10. LATE CHARGES. If any payment of rent or other amount payable to Lessor
is no received in full within 5 days after the due date, Lessee will pay to
Lessor a late charge equal to the greater of (i) 5.00% of the late payment
amount or (ii) $50.00 for each late payment (or if less, the highest amount
permitted by applicable law). Payment of any late charge does not excuse Lessee
of any default under this Agreement.
     11. ARBITRATION. Either Party, or anyone to whom this Lease is transferred
may choose to have any dispute arising under this Lease resolved by binding
arbitration. The party demanding arbitration may elect for the arbitration to be
conducted under the rules then in effect of either the National Arbitration
Forum (“NAF”); JAMS/Endispute; or the American Arbitration Association. Where
available, the arbitration shall be conducted under the commercial rules of the
selected forum, as amended by this arbitration clause (the “Arbitration
Clause”). Arbitration rules and other information are available by contacting
these arbitration forums:

         
American Arbitration Association
1150 Connecticut Avenue, NW, Floor 6
Washington, DC 20036-4104
202-296-8510
  JAMS/Endispute
700 11th Street, N.W., Suite 450
Washington, DC 20001
800-352-5267   National Arbitration Forum
P. O. Box 50191
Minneapolis, MN 55405
612-631-1105

Any party may elect to arbitrate even if an action has been filed in court, so
long as no judgment has been rendered. However, if the party that has not
demanded arbitration prefers to proceed in small claims court instead of
arbitrating the claim, the party that has demanded arbitration shall be required
to revoke the demand for arbitration and litigate in small claims court after
receiving adequate assurance that the total of all current and future claims to
be raised in the small claims court action by the party that has not demanded
arbitration will not exceed a total amount in controversy of $5,000.
A single arbitrator shall hold the arbitration hearing in the federal judicial
district where Lessee is located. The arbitrator shall apply applicable law. The
arbitrator’s award shall be final and binding on all parties, except that in the
event of an award in excess of $100,000, the non prevailing party may request a
new arbitration by a three-arbitrator panel under the selected forum’s rules.

3



--------------------------------------------------------------------------------



 



Each party shall pay its own arbitration costs and expenses, including
attorneys’ fees, except that the arbitrator may award attorneys’ fees, court
costs and other charges if applicable law permits. Either party may enter
judgment on the award in the highest local, state or federal court or before any
administrative body that has jurisdiction. This Arbitration Clause shall survive
termination or expiration of the Lease Term. No class action arbitration may be
brought or ordered under this Arbitration Clause and there shall be no joinder
of parties, except for joinder of parties mentioned in this Arbitration Clause.
UNDER THIS ARBITRATION CLAUSE, DISPUTES BETWEEN THE PARTIES MAY BE RESOLVED BY
BINDING ARBITRATION EVEN IF ONE PARTY WOULD PREFER TO SETTLE THE DISPUTE IN
COURT; A PARTY MAY NOT HAVE THE RIGHT TO SEEK REMEDIES IN COURT, INCLUDING THE
RIGHT TO A JURY TRIAL; THE ABILITY TO COMPEL OTHER PARTIES TO PRODUCE DOCUMENTS
OR TO BE EXAMINED IS MORE LIMITED IN ARBITRATION THAN IN A LAWSUIT; AND, RIGHTS
TO APPEAL OR CHANGE AN ARBITRATION AWARD IN COURT ARE VERY LIMITED. IF LESSEE IS
IN DEFAULT, LESSOR RETAINS AN OPTION TO USE JUDICIAL OR NON-JUDICIAL RELIEF TO
ENFORCE ITS INTEREST IN THE EQUIPMENT AND TO ENFORCE THE MONETARY OBLIGATION.
JUDICIAL RELIEF WOULD TAKE THE FORM OF A LAWSUIT THAT WILL NOT CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY TO COMPEL ARBITRATION REGARDING ANY OTHER
DISPUTE OR REMEDY SUBJECT TO ARBITRATION IN THIS LEASE, INCLUDING THE FILING OF
A COUNTERCLAIM IN A LAWSUIT BROUGHT BY EITHER PARTY PURSUANT TO THIS PROVISION.
     12. WAIVER. Lessor’s forbearance in exercising any right or remedy
available hereunder upon Lessee’s breach of the terms, covenants, and conditions
of this Agreement or Lessor’s failure to demand the punctual performance thereof
shall not be deemed a waiver of:

  (a)   such right or remedy;     (b)   the requirement of punctual performance;
or     (c)   any subsequent breach or default on the part of Lessee;

     13. DISCLAIMER OF WARRANTIES. Lessee acknowledges that (i) Lessor is not
the manufacturer of the Equipment nor the manufacturer’s agent, and (ii) Lessor
has not made any representation or warranty regarding the Equipment not
contained herein, and (iii) Lessee is responsible for reading the operating
instructions and warnings provided by the manufacturer of the Equipment. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LESSOR DISCLAIMS ALL EXPRESS OR
IMPLIED WARRANTIES WITH RESPECT TO THE EQUIPMENT, INCLUDING WITHOUT LIMITATION
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

4



--------------------------------------------------------------------------------



 



     14. NOTICES. All notices or other documents under this Agreement shall be
in writing and delivered personally or mailed by certified mail, postage
prepaid, addressed to the Parties at their last known address.
     15. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas. All civil actions filed as a result
of disputes arising out of this Agreement shall be filed in the court of proper
jurisdiction in the State of Texas.
     16. BINDING EFFECT. The provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date set forth above.

                      WWW.ELINK SYSTEMS.COM, LLC       CLAIMSNET.COM     2500
Legacy Drive                 Suite 120                 Frisco, TX 75034        
       
 
                   
By:
  /s/ Blake York
 
Name:  Blake York       By:   /s/ Don Crosbie
 
Name:  Don Crosbie    
 
  Title:    President           Title:    CEO    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUIPMENT LEASE AGREEMENT

                              Product   Vendor   Price   qty   Ext Price
Cisco 2950 24 Port Switch
  eLink   $ 1,950.00       2     $ 3,900.00  
Cisco ASA5510 firewall w/Intrusion Detection Option
  eLink   $ 7,000.00       1     $ 7,000.00  
TrendMicro AntiVirus license
  eLink   $ 35.00       8     $ 280.00  
Misc Hardware
  eLink   $ 125.00       1     $ 125.00  
Installation
  eLink   $ 3,800.00       2     $ 7,600.00  
 
                           
MS Server Enterprise Edition 2003 R2 — *** and ****
  eLink   $ 2,175.00       1     $ 2,175.00  
MS Server Enterprise Edition 2003 R2 — Media
  eLink   $ 25.96       1     $ 25.96  
MS Server 2003 Web Edition
  eLink   $ 399.00       2     $ 798.00  
MS Server 2003
  eLink   $ 650.26       3     $ 1,950.78  
MS Server CAL
  eLink   $ 25.96       20     $ 519.20  
MS Server Media Kit
  eLink   $ 27.00       1     $ 27.00  
MS Terminal Server CALS
  eLink   $ 71.79       20     $ 1,435.80  
MS SQL Server Standard Per Processor
  eLink   $ 5,300.00       2     $ 10,600.00  
MS SQL Server Standard Media
  eLink   $ 25.96       1     $ 25.96  
 
                           
HP DL580 G4
  HP   $ 20,950.63       2     $ 41,901.26  
HP Care Pack DL580 24x7
  HP   $ 1,102.50       2     $ 2,205.00  
HP ILO2 License
  HP   $ 226.85       2     $ 453.70  
MSA1500 SAN Kit
  HP   $ 9,235.00       1     $ 9,235.00  
256MB Ram
  HP   $ 377.65       2     $ 755.30  
MSA1500 HA Bundle
  HP   $ 6,250.00       1     $ 6,250.00  
146GB U320 15K RPM HD
  HP   $ 419.30       14     $ 5,870.20  
HP Care Pack 24x7 MSA1500
  HP   $ 2,382.10       1     $ 2,382.10  
HP DL380 G5
  HP   $ 5,545.22       1     $ 5,545.22  
HP Care Pack DL380 24x7
  HP   $ 616.85       1     $ 616.85  
HP ILO2 License
  HP   $ 226.85       1     $ 226.85  
HP Dl360 G5
  HP   $ 1,982.24       1     $ 1,982.24  
HP Care Pack DL360 24x7
  HP   $ 357.50       2     $ 715.00  
HP ILO2 License
  HP   $ 226.85       2     $ 453.70  
HP Dl360 G5
  HP   $ 2,042.55       2     $ 4,085.10  
HP Care Pack DL360 24x7
  HP   $ 357.50       2     $ 715.00  
HP ILO2 License
  HP   $ 226.85       2     $ 453.70  
HP DL360 G4 — Send mail Server
  eLink   $ 1,000.00       1     $ 1,000.00  
 
                             
TOTAL
                      $ 121,308.92  

 

***   - Claimsnet needs qty2 — Claimsnet will provide 1 copy   ****   - No User
counts included

Lease Options                     36 months

